DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements and Response to Remarks
This action is in response to the amendment filed on December 17, 2021. Claims 1-3, 5-6, 15, 17-22, and 24-31 are currently pending and have been fully examined. Claims 4, 7-14, 16, and 23 have been cancelled by Applicant, and claims 29-31 have been newly added.
With respect to the 103 rejections, Applicant’s amendments were fully considered but are moot in light of new grounds of rejection.

Claim Objection
With respect to claims 29-31, each claim recites “…the set of tests is associated with resting for null outcomes…” However, the word “resting” should be corrected to “testing.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 15, 17-22, and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Publication No. 2020/0097261) (hereinafter Smith261), in view of Sato et al. (US Patent Publication No. 2020/0034469), further in view of Afzal et al. (“SOSRepair: Expressive Semantic Search for Real-World Program Repair”, IEEE TRANSACTIONS ON SOFTWARE ENGINEERING, October 1, 2019)
With respect to claims 1, 15 and 21, Smith261 teach:

…an information scanning model to identify a description of a function to be included in the …code… ([0065]-[0071])
determining, by the device, and using the information scanning model, a set of functions associated with the received information based on …a… threshold probability; ([0053], [0062], [0067]-[0069], [0076]-[0078], [0097], [0107], [0115], [0120]-[0123], [0128])
identifying, by the device, a plurality of candidate code snippets corresponding to respective ones of the set of functions associated with the … code…, ([0065]-[0071])
wherein the device identifies the plurality of candidate code snippets from a plurality of code snippets stored in a …storage…; ([0039]-[0040], [0059])
determining, by the device, respective quality indications of the plurality of candidate code snippets; ([0079]-[0080])
selecting, by the device and based on the respective quality indications, a set of code snippets, of the plurality of candidate code snippets, corresponding to the set of functions; ([0079]-[0086])
wherein a quality indication, of the respective quality indications, includes information regarding a respective indication of a quantity of other smart contracts using one of the plurality of candidate code snippets; ([0137]-[0146])
executing, by the device, the code….([0061])
In addition, with respect to claim 15, Smith261 teach:
a non-transitory computer-readable medium storing instructions, the

	Moreover, with respect to claim 21, Smith261 teach:
a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories… ([0038]-[0039], [0150], [0152]-[0153], [0205], [0207])
Smith261 do not explicitly teach:
	a smart contract…
a blockchain; 
generating, by the device, an information scanning model…
generating, by the device, the smart contract using the selected set of code snippets corresponding to the set of functions, 
 where the generating the smart contract comprises:
combining the set of code snippets into a code document, and
including, in the code document, wrapper code with the set of code snippets,
the wrapper code providing one or more interfaces between individual code snippets of the set of code snippets; and
performing, by the device and after generating the smart contract, a set of tests of the smart contract, to determine whether the set of functions are satisfied and are included in the smart contract;
wherein the set of tests checks whether execution of one or more code snippets of the set of code snippets results in an anticipated value or result;

replacing, by the device, the code snippet with a candidate code snippet from the plurality of candidate code snippets;
executing, by the device, code of the smart contract to perform terms of the smart contract based on the determination that the set of functions are satisfied and are included in the smart contract; 
detecting, by the device, satisfaction of a condition included in the smart contract, the condition being the trigger to initiate the payment;
the set of functions includes at least one function corresponding to a trigger to initiate a payment;
initiating, by the device, the payment, based on satisfaction of the condition.
	However, Sato et al. teach:
a smart contract… ([0032])
a blockchain ([0042]-[0050])
generating, by the device, the smart contract using the selected set of code snippets corresponding to the set of functions, (FIG. 5C, [0136]-[0137], [0196]-[0202]) 
where the generating the smart contract comprises:
combining the set of code snippets into a code document, (FIG. 5C, [0108], [0116], [0134]-[0138], [0141], [0196]-[0202])
including, in the code document, wrapper code with the set of code snippets,

performing, by the device and after generating the smart contract, a set of tests of the smart contract, to determine whether the set of functions are satisfied and are included in the smart contract; ([0072]-[0090], [0134])
executing, by the device, code of the smart contract to perform terms of the smart contract based on the determination that the set of functions are satisfied and are included in the smart contract; ([0136]-[138], [0142]-[0147], [0151]-[0156])
detecting, by the device, satisfaction of a condition included in the smart contract, the condition being the trigger to initiate the payment; (enforcing contract requirements, [0037], [0050], [0053]-[0055], [0080], [0120], [0134], [0136]-[0138], [0142], [0170])
the set of functions includes at least one function corresponding to a trigger to initiate a payment; ([0072]-[0090], [0134], [0136], [0172]-[0173], [0205]-[0206], [0209])
initiating, by the device, the payment, based on satisfaction of the condition. ([0072]-[0090], [0134], [0136], [0172]-[0173], [0205]-[0206], [0209])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic generation and execution of smart contracts, as taught by Sato et al., into the automatic code generation from code snippets, as taught by Smith261, in order to automatically generate a smart contract using stored code snippets. (Sato et al., Abstract, [0007], [0045])

generating, by the device, an information scanning model…
wherein the set of tests checks whether execution of one or more code snippets of the set of code snippets results in an anticipated value or result;
identifying, by the device, a code snippet of the set of code snippets that failed a test of the set of tests; 
replacing, by the device, the code snippet with a candidate code snippet from the plurality of candidate code snippets;
However, Afzal et al. teach:
generating, by the device, an information scanning model… (profile construction, where profiles describe code function (i.e., behavior), section 2.3) 
wherein the set of tests checks whether execution of one or more code snippets of the set of code snippets results in an anticipated value or result; (test cases, section 2, lines 1-15, section 2.3) 
identifying, by the device, a code snippet of the set of code snippets that failed a test of the set of tests; (identify buggy code region, section 2.3)
replacing, by the device, the code snippet with a candidate code snippet from the plurality of candidate code snippets; (candidate repair snippets and patch construction, section 2.4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the code repair and patch construction for replacing buggy code, as taught by Afzal et al., into the smart contract generations of Smith261 and Sato et al., in order to automatically generate a 
With respect to claims 2 and 22, Smith261, Sato et al. and Afzal et al. teach the limitations of claims 1 and 21.
Moreover, Smith261 teach:
information regarding a respective indication of a quantity of other smart contracts using one of the plurality of candidate code snippets; ([0137]-[0146])
In addition, Afzal et al. teach:
determining, using a machine learning process, the information regarding a respective indication of a quantity of other smart contracts using one of the plurality of candidate code snippets. (mapping between candidate repair snippers and test cases, section 4.5 and section 4.6 Lines 1-32)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the code mapping based on genetic programming (a type of machine learning), as taught by Afzal et al., into the smart contract generations of Smith261 and Sato et al., in order to determine the information using a mapping by machine learning. 
With respect to claims 5, 17 and 24, Smith261, Sato et al. and Afzal et al. teach the limitations of claims 1, 15 and 21.
Moreover, Smith261 teach:
wherein combining the set of code snippets comprises:

With respect to claims 6, 20 and 28, Smith261, Sato et al. and Afzal et al. teach the limitations of claims 1, 15 and 21.
Moreover, Smith261 teach:
a respective quality indication, of the respective quality indications, includes information regarding one or more of:
a respective indication of a source of one of the plurality of candidate code snippets; ([0137]-[0146])
a respective quality rating of the one of the plurality of candidate code snippets based on prior or current use of the one of the plurality of candidate code snippets. ([0137]-[0146])
With respect to claims 18 and 25, Smith261, Sato et al. and Afzal et al. teach the limitations of claims 15 and 21.
Moreover, Smith261 teach:
the set of functions includes at least one function corresponding to one or more of:
	another trigger to initiate sending, to another device, a command to perform a task; ([0065]-[0071])
an identity of one or more parties to the smart contract; ([0065]-[0071])
Smith261 and Sato et al. do not explicitly teach:
a transaction account identifier. 

With respect to claims 19 and 27, Smith261, Sato et al. and Afzal et al. teach the limitations of claims 15 and 21.
Moreover, Sato et al. teach:
store the smart contract in the blockchain; ([0042]-[0050], [0183])
With respect to claim 26, Smith261, Sato et al. and Afzal et al. teach the limitations of claim 25.
Moreover, Sato et al. teach:
wherein the other trigger includes one or both of satisfaction of a timing condition or satisfaction of a performance condition. ([0052]-[0055], [0185], [0191], Claim 1)
With respect to claims 29, 30 and 31, Smith261, Sato et al. and Afzal et al. teach the limitations of claims 1, 15, and 21.
Moreover, Afzal et al. teach:
wherein the set of tests is associated with testing for null outcomes upon execution of the one or more code snippets. (Fault localization by returning NULL value, Section 4.5)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith261 in view of Sato et al., and Afzal et al., further in view of Reddy et al. (US Patent Publication No. 2019/0303541)
With respect to claim 3, Smith261, Sato et al. and Afzal et al. teach the limitations of claim 1.
Smith261, Sato et al. and Afzal et al. do not explicitly teach:
verifying, by the device, authenticity of the plurality of candidate code snippets, wherein verifying the authenticity of the plurality of candidate code snippets includes comparing respective first hashes of the plurality of candidate code snippets with respective second hashes of authentic code snippets; and 
wherein selecting the set of code snippets, of the plurality of candidate code snippets, is further based on results of verifying the authenticity of the plurality of candidate code snippets.
	However, Reddy et al. teach: 
verifying, by the device, authenticity of the plurality of candidate code snippets, wherein verifying the authenticity of the plurality of candidate code snippets includes comparing respective first hashes of the plurality of candidate code snippets with respective second hashes of authentic code snippets; ([0141], [0159]-[0174])
wherein selecting the set of code snippets, of the plurality of candidate code snippets, is further based on results of verifying the authenticity of the plurality of candidate code snippets.  ([0141], [0159]-[0174])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the code verification, as taught by Reddy et al., into the smart contract generations of Smith261, Sato et al. and Afzal et al., in order to verify authenticity of candidate code snippets. (Reddy et al., Abstract, [0006])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685